Citation Nr: 0807440	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  05-28 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an extraschedular rating for bilateral pes 
planus, currently rated as 50 percent disabling.

2.  Entitlement to service connection for a right hand and 
arm injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active service from January 1974 through 
January 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The claims file is now with the Newark, New 
Jersey, RO.

The veteran testified at a Board hearing at the RO in Newark, 
New Jersey, before the undersigned Veteran's Law Judge in 
January 2006 and a transcript of that hearing is of record.

In July 2006 the Board remanded the veteran's claims for 
further development.  The portion of the remand pertaining to 
the veteran's claim for an extraschedular evaluation for 
bilateral pes planus has been completed; however the portion 
pertaining to the veteran's claim for a right hand and arm 
injury has not.

The issue of entitlement to service connection for a right 
hand and arm injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via AMC, in 
Washington, DC.


FINDINGS OF FACT

1.  Bilateral pes planus is assigned a 50 percent rating, the 
maximum rating authorized under 38 C.F.R. 4.71a Diagnostic 
Code (DC) 5276.

2.  The evidence does not show that bilateral pes planus has 
caused marked interference with the veteran's employment or 
requires frequent periods of hospitalization rendering 
impractical the use of regular schedular standards.


CONCLUSION OF LAW

Referral of the claim for a higher rating for bilateral pes 
planus, currently rated as 50 percent disabling, on an 
extraschedular basis is not warranted.  38 C.F.R. §§ 
3.321(a), 4.71a DC 5276 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
The RO provided the appellant pre-adjudication notice by 
letter dated in January 2003.  The RO provided notice 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006) and 
notified the veteran of the evidence necessary to establish 
an extraschedular rating in August 2006 and January 2007, 
both of which were subsequent to the initial adjudication in 
April 2004.  While the August 2006 and January 2007 notices 
were not provided prior to the initial adjudication, the 
claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in an September 2007 supplemental statement of 
the case, following the provision of notice.  The veteran has 
not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473, 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

Although the letters did not specifically list the criteria 
for receiving a higher rating for pes planus, pursuant to 
Vazquez-Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 
2008), the veteran and his representative have demonstrated 
actual knowledge of the evidence necessary to substantiate an 
increased rating claim for the disability by his 
representative's testimony in which he set forth the reasons 
for the veteran's contention that an extra-schedular 
consideration was appropriate.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006) (VA can demonstrate that a notice defect is 
not prejudicial if it can be demonstrated... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it.); 
see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran a medical 
examination, obtained a medical opinion as to the severity of 
the disability, and afforded the veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.
                                                                       
Analysis

The veteran seeks an increased rating for bilateral pes 
planus.  He was service connected for bilateral pes planus in 
February 1976 and assigned an effective date of January 30, 
1975, and has been rated at 50 percent since July 5, 2001.  
In November 2001, the veteran applied for a total rating for 
compensation purposes based on individual unemployability 
(TDIU) due to his service-connected bilateral pes planus 
disability.  He noted that his pes planus presents him from 
securing or following any substantially gainful occupation, 
and that he last worked in December 1992.  

The veteran's disability is currently rated at 50 percent 
disabling, which is the maximum rating under 38 C.F.R. 4.71a 
DC 5276.  

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra- 
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.

In Floyd v. Brown, 9 Vet. App. 88, 95 (1996), where the Board 
had purported to grant an extra-schedular rating, the Court 
stated that a claim for an extra-schedular rating must be 
sent by the Board to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance."  The question of an extra-schedular rating is a 
component of the appellant's claim for an increased rating. 
Floyd v. Brown, 9 Vet. App. at 96.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The positive evidence in this case consists of the veteran's 
statements that he cannot secure any substantially gainful 
occupation due to his bilateral pes planus. 

The negative evidence consists of various medical treatment 
records and opinions, discussed below.

VA inpatient substance abuse treatment records dated in March 
1993 indicate that the veteran was an employee of the VA in 
East Orange, New Jersey, and that his polysubstance drug 
abuse caused many problems in his life, including job losses. 

A January 2002 VA examination opined that although the 
veteran has severe pain due to his flat feet, he can obtain 
employment, and that the most beneficial type would be a job 
not requiring weight bearing on his feet.

An April 2002 general medical VA examination indicated that 
the veteran was unemployable mostly because of his 
nonservice-connected joint abnormalities.

A VA examination was conducted in May 2002.  The examiner 
noted that despite the veteran's service connected pes 
planus, he was able to gain employment, however it was less 
likely that he would be able to sustain employment for long 
periods of time.  Further, the veteran was able to perform a 
job where he is able to sit, however he could not perform any 
kind of physical labor.

VA treatment emergency room hospital treatment records dated 
in July 2003 note that the veteran complained of joint pain 
and feeling depressed.  It was noted that the veteran had no 
place to go and no money, and felt that he could stay at the 
hospital for the weekend.  The location of the veteran's pain 
was noted as all joints.

A VA examination was conducted in January 2004.  The 
veteran's claims file was not available for review.  The 
examiner noted that the veteran worked at the VA until 1994, 
and stopped working because he had hip surgery.  The examiner 
opined that the veteran was unable to work because of his 
skeletal problems.

The Board does not doubt that limitation caused by his 
bilateral pes planus has an adverse impact on employability; 
however, loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1. 38 C.F.R.  Numerous medical opinions of 
record indicate that the veteran can work in jobs were he 
does not need to stand or walk, and the medical opinions that 
opine that the veteran is unemployable are based on the 
veteran's nonservice-connected joint abnormalities, not his 
bilateral pes planus disability.  Additionally, he has not 
identified any specific factors relating to his bilateral pes 
planus which may be considered to be exceptional or unusual 
in light of VA's schedule of ratings.  

The Board has been similarly unsuccessful in locating any 
exceptional rating factors.  Specifically, the veteran has 
not been hospitalized for his bilateral pes planus and his 
treatment records do not contain any finding of exceptional 
limitation beyond that contemplated by the schedule of 
ratings.  Thus, the negative evidence in this case outweighs 
the positive

Section 4.1 specifically states: "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired]. 
Consequently, the Board finds that the 50 percent evaluation 
currently assigned adequately reflects the clinically 
established impairment experienced by the veteran and a 
referral to the RO for a higher rating on an extra-schedular 
basis is not merited.

The preponderance of the evidence is against the claim for a 
referral for an extraschedular rating for bilateral pes 
planus; there is no doubt to be resolved; and referral for 
consideration of an extraschedular rating is not warranted.  
Gilbert v. Derwinski, 1 Vet App. at 57-58; 38 U.S.C.A. § 5107 
(b), 38 C.F.R. § 3.102.  


ORDER

Entitlement to an extraschedular rating for bilateral pes 
planus, currently rated as 50 percent disabling, is denied.


REMAND

In the body of the July 2006 Board remand, VA was notified 
that in support of his claim for his right hand and arm 
injury the veteran repeatedly stated that soon after he was 
discharged from service he was treated at Charleston Air 
Force Base, South Carolina, for an in-service injury in which 
he fell off the wing of an airplane in 1974.  The remand 
noted that there is no evidence to suggest that VA requested 
records from Charleston Air Force Base, South Carolina, and 
that under 38 C.F.R. (c)(2) (2007), VA is required to make as 
many requests as necessary to obtain relevant records from a 
Federal Department or agency, including service and VA 
medical records.

Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).



Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from any 
medical facilities located at Charleston 
Air Force Base, South Carolina for the 
veteran for all periods of time, but 
specifically to include, the period of 
January 1974 to January 1975.  Note any 
negative responses from any and all 
medical facilities in Charleston Air Force 
Base, South Carolina, that were contacted.  
Additionally, obtain all relevant non-
duplicative medical records and associate 
all records obtained with the claims 
folder.  

2.  Thereafter, readjudicate the issue on 
appeal. If the benefit sought is not 
granted, provide a supplemental statement 
of the case and afforded an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


